Citation Nr: 1502237	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating greater than 0 percent for gynecomastia.  

2.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and a May 2010 rating decision issued by the RO in Phoenix, Arizona.  

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO regarding the claim for an increased rating for gynecomastia; a transcript of the hearing is of record.  In August 2010, the Board remanded the claim for an increased rating for gynecomastia.  

In a May 2012 decision, the Board denied an increased disability rating greater than 0 percent for gynecomastia.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In June 2014, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  He also requested a new hearing via videoconference.

In June 2014, the Board vacated the May 2012 decision.  The Veteran was scheduled for a videoconference hearing in November 2014; however, on the date of the hearing, he withdrew his hearing request.  

In the May 2012 decision, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of service connection for an acquired psychiatric disorder as secondary to service-connected gynecomastia, as raised in September 2010 and March 2012 statements from the Veteran.  The record does not reflect that this claim has yet been adjudicated.  Accordingly, the claim for service connection for an acquired psychiatric disorder as secondary to service-connected gynecomastia is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the claim for an increased rating for gynecomastia.  

2.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw all current appeals, including his appeal with regard to the claims for higher initial ratings for diabetes mellitus and bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim for an increased disability rating greater than 0 percent for gynecomastia, the claim for an initial rating in excess of 10 percent for diabetes mellitus, and the claim for an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  November 2014 correspondence from the Veteran indicates that he wished to withdraw his claim for an increased rating for gynecomastia.  In a January 2015 communication, the Veteran indicated that he wished to withdraw all current appeals, including specifically the claims for higher initial ratings for diabetes mellitus and bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


